NOT RECOMMENDED FOR PUBLICATION
                               File Name: 21a0145n.06

                                          No. 20-3226

                          UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT

 WALID JAMMAL; KATHLEEN TUERSLEY; )
 CINDA     J.     DURACHINSKY;     NATHAN )
 GARRETT,                                   )                                  FILED
                                            )                            Mar 18, 2021
      Plaintiffs-Appellants,                )                        DEBORAH S. HUNT, Clerk
                                            )
 v.                                         )
                                            )
 AMERICAN FAMILY INSURANCE COMPANY; )
 AMERICAN FAMILY MUTUAL INSURANCE )                              ON APPEAL FROM THE
 COMPANY;       AMERICAN      FAMILY   LIFE )                    UNITED STATES DISTRICT
 INSURANCE         COMPANY;      AMERICAN )                      COURT     FOR     THE
 STANDARD INSURANCE COMPANY OF )                                 NORTHERN DISTRICT OF
 WISCONSIN;          AMERICAN       FAMILY )                     OHIO
 TERMINATION            BENEFITS      PLAN; )
 RETIREMENT PLAN FOR EMPLOYEES OF )
 AMERICAN FAMILY INSURANCE GROUP; )
 AMERICAN FAMILY 401K PLAN; GROUP LIFE )
 PLAN; GROUP HEALTH PLAN; GROUP )                                         ORDER
 DENTAL PLAN; LONG TERM DISABILITY )
 PLAN; AMERICAN FAMILY INSURANCE )
 GROUP MASTER RETIREMENT TRUST; 401K )
 PLAN     ADMINISTRATIVE        COMMITTEE; )
 COMMITTEE OF EMPLOYEES AND DISTRICT )
 MANAGER            RETIREMENT        PLAN, )
                                            )
      Defendants-Appellees.                 )


BEFORE:        BOGGS, CLAY, and ROGERS, Circuit Judges.

        This case returns to us after our previous disposition in Jammal v. Am. Family Ins. Co.,

914 F.3d 449 (6th Cir. 2019). There, we held that the plaintiff insurance agents were, as a matter

of law, independent contractors, not employees of the defendant insurance companies for purposes

of ERISA. Id. at 451. The insurance agents petitioned for rehearing en banc, which the court
No. 20-3226, Jammal v. Am. Family Ins. Co.


denied. The insurance agents then petitioned the Supreme Court for a writ of certiorari, which it

denied. 140 S. Ct. 643 (2019) (mem.). The Court also denied the insurance agents’ petition for

rehearing. 140 S. Ct. 985 (2020) (mem.).

       The case returned to the district court. The parties had agreed throughout the litigation that

if the insurance agents were independent contractors, then the case “would necessarily be re-

solved” in favor of the insurance companies. Jammal v. Am. Family Ins. Co., No. 1:13-cv-00437-

DCN (N.D. Ohio Jan. 27, 2020), Doc. No. 350, at PageID 25,283. Thus, the companies moved for

judgment, to which the insurance agents “offered no substantive objection.” Id. at PageID 25,283–

84. The district court granted the motion and entered judgment for the insurance companies. Id. at

PageID 25,284; see also Doc. Nos. 351–52, at PageID 25,285–91 (entered the same day).

       The insurance agents now appeal the entry of judgment. But no further substantive pro-

ceedings below are at issue—“[t]he rights of the parties in the subject-matter of the suit were fi-

nally determined upon the original appeal, and all that remained for the [District] Court to do was

to enter a decree in accordance with our instructions, and carry it into effect.” Stewart v. Salamon,

97 U.S. 361, 362 (1878). That decree “is in effect our decree, and the appeal would be from our-

selves to ourselves.” Ibid. We have no jurisdiction to entertain such an appeal. Ringhiser v. Ches-

apeake & Ohio Ry. Co., 264 F.2d 62, 63 (6th Cir. 1959) (per curiam).

       We dismiss the appeal.




                                                -2-
No. 20-3226, Jammal v. Am. Family Ins. Co.


       CLAY, Circuit Judge, concurring. In our previous opportunity to consider Plaintiffs’

arguments, I dissented because the majority opinion “(1) adopt[ed] an incorrect standard of review

for district court determinations regarding whether and to what extent the [Nationwide Mut. Ins.

Co. v. Darden, 503 U.S. 318 (1992)] factors support employee or independent contractor status;

(2) incorrectly analyze[d] Darden factors one and eight; and (3) incorrectly weigh[ed] the Darden

factors.” Jammal v. Am. Family Ins. Co., 914 F.3d 449, 460 (6th Cir. 2019) (Clay, J., dissenting).

Although I continue to believe that the majority opinion was wrongly decided, I agree that we lack

jurisdiction to consider this appeal. Therefore, I concur.

                                              ENTERED BY ORDER OF THE COURT




                                              Deborah S. Hunt, Clerk




                                                -3-